DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/065,805, filed on 23 June 2018.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Pichard (FR 1331299 A).
Regarding claim 1, Pichard discloses a barrel (3) for a barrel joint for parts of furniture and furnishing items comprising (see Fig. 9): 
a hollow cylindrical body (see Figs. 7-8) containing a blocking element (4), the hollow cylindrical body having, on a side surface, at least one hole (14) for receiving a pin (1) of the barrel joint, and further having an internal threading (15), in which the blocking element is screwed to operate as a grub screw (see Figs. 7-9), 
wherein the hollow cylindrical body has at least one additional hole (hole containing thread 15) on the side surface, for passage of a tip of a tool adapted to act on a peripheral toothing (A in annotated Figure 7 below) of the grub screw, and 
wherein the hollow cylindrical body further has an upper hole (see B in annotated Figure 7 below) for passage of a tip of a screwdriver adapted to be inserted in a housing of the grub screw.

    PNG
    media_image1.png
    170
    148
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 7.

    PNG
    media_image2.png
    520
    255
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 7.
Claim(s) 2-5 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Walz (US 2006/0027716 A1).
	Regarding claim 2, Walz discloses a barrel for a barrel joint for parts of furniture and furnishing items comprising (see Fig. 2): 
a hollow cylindrical body (1) containing a blocking element (3) and at least one hole on a side surface for passage of a tip of a tool (C in annotated Figure 2 below), which actuates the blocking element (see paragraph [0023]), the hollow cylindrical body having at least an additional hole (D in annotated Figure 2 below) for receiving a pin (18) of the barrel joint, 
wherein the hollow cylindrical body houses a cylinder (3), which is rotatable inside the hollow cylindrical body and which provides a cam (12 and 13) in an intermediate portion (see Fig. 2), the cam being adapted to be engaged with a screw having an enlarged head forming part of the pin of the barrel joint (see Fig. 6).

    PNG
    media_image3.png
    564
    428
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 2.
	Regarding claim 3, Walz discloses wherein the cam (12 and 13) of the cylinder (3) is shaped as a curved wall (see Figs. 2 and 6).
	Regarding claim 4, Walz discloses wherein an upper portion of the cylinder (3) contains a perimetric toothing (26), embedded with respect to the side surface of the cylinder (see Fig. 2), the perimetric toothing being adapted to be engaged by a star tip of a screwdriver forming an actuator for rotation of the cam (see paragraph [0023]).
	Regarding claim 5, Walz discloses further comprising a second actuator (2) for the rotation (see NOTE below) which includes a seat (16 with opening 25) formed above the cylinder (see Figs. 1-2) and adapted to receive a star tip of a screwdriver (see paragraph [0023]).
NOTE: The second actuator (2) is capable of rotating the entire assembly including the cylinder (3). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/Josh Skroupa/Primary Examiner, Art Unit 3678